Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                                         CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                    INJUNCTIVE RELIEF SOUGHT

  GRAND LUX CAFÉ, LLC,
  d/b/a GRAND LUX CAFE,

        Defendant.
  _____________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues GRAND LUX CAFÉ, LLC d/b/a GRAND LUX CAFE

  (“Defendant”), for breach of contract, declaratory and injunctive relief, attorneys’ fees, expenses

  and costs (including, but not limited to, court costs and expert fees) pursuant to 42 U.S.C. § 12182

  et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as follows:

                                  JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Settlement Agreement and General Release (a copy of same is attached as Exhibit “A”)

  reached in the unfiled case of HOWARD COHAN v. GRAND LUX CAFÉ, LLC, d/b/a GRAND

  LUX CAFÉ (“Prior Action”).

         2.      The Prior Action arose out of Plaintiff’s claims of discrimination caused by specific

  barriers encountered by Plaintiff at Defendant’s real property located at 1780 Sawgrass Mills

  Circle, Sunrise, Florida 33323 (“Premises”) that prevented Plaintiff from the full and equal




                                                   1
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 2 of 15




  enjoyment of a place of public accommodation in violation of Title III of the Americans with

  Disabilities Act (“ADA”).

          3.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §1331 for Plaintiff’s claims arising under Title 42 U.S.C. §12182 et. seq., based on Defendant’s

  violations of Title III of the ADA. See also 28 U.S.C. §§2201 and 2202 as well as the 2010 ADA

  Standards.

          4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(B) and Internal

  Operating Procedures for the United States District Court for the Southern District of Florida in

  that all events giving rise to the lawsuit occurred in the United States Southern District of Florida.

                                                  PARTIES

          5.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          6.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Premises, and is the owner of the improvements where the Premises is located.

          7.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          8.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause




                                                     2
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 3 of 15




  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

         9.      On or about February 9, 2018, Plaintiff visited the Premises. At the time of

  Plaintiff’s visits to the Premises, Plaintiff required the use of fully accessible restrooms. Plaintiff

  personally visited the Premises, but was denied full and equal access and full and equal enjoyment

  of the facilities, services, goods, and amenities within Grand Lux Cafe, even though he was a

  “bona fide patron”.

         10.     Defendant’s Premises is a place of public accommodation as defined by Title III of

  the ADA and as such is governed by the ADA.

         11.     On or about February 22, 2018, Plaintiff threatened to file the Prior Action seeking

  judicial intervention to have Defendant comply with the ADA and applicable regulations thereto.

  See Prior Action.

         12.     On or about June 14, 2018, Plaintiff and Defendant entered into a Settlement

  Agreement and General Release (“Agreement”) (attached as Exhibit “A”) that required Defendant

  to complete all modifications by May 30, 2019.

         13.     On or about November 21, 2019, Plaintiff returned to the Premises and discovered

  that Defendant failed to complete the modifications to the Premises as required under the ADA

  and the Agreement, and Defendant failed to give notice of any reasons or documentation for non-

  compliance. Plaintiff returned to the Premises again on December 20, 2020 and June 3, 2021 and

  none of the modifications required to be fixed by March 30, 2019 were fixed.

         14.     Plaintiff required the use of fully accessible restrooms.




                                                    3
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 4 of 15




         15.     Plaintiff was denied full and equal access and full and equal enjoyment of the

  facilities, services, goods, and amenities within the Premises even though he was a “bona fide

  patron”.

         16.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

         17.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         18.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

         19.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         20.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and



                                                    4
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 5 of 15




  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to said premises to verify compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         21.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

         22.     All conditions precedent have occurred, been satisfied or been waived.

                                          COUNT I
                                     BREACH OF CONTRACT

          23.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

          24.    On or about June 14, 2018, the Parties entered into the Agreement. See Agreement

  attached hereto as Exhibit “A”.

          25.    As a result of the Agreement, Defendant agreed to make modifications to

  Defendant’s Premises as outlined in the Agreement.


                                                    5
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 6 of 15




          26.     The Agreement required Defendant to complete all modifications to the Premises

  May 30, 2019.

          27.     Plaintiff has performed all conditions precedent to be performed by him under the

  Agreement.

          28.     Pursuant to the ‘Enforce Provisions’ of the Agreement:

                  13. Non-Compliance. Upon final inspection of the Property, as
                  contemplated in Paragraph 11 above, if Cohan claims that any
                  Modifications have not been completed in accordance with this
                  Agreement, Cohan shall provide Grand Lux with notice of the
                  claimed non- compliance within thirty (30) days (the “Notice of
                  Non-Compliance”). Within thirty (30) days of the Notice of Non-
                  Compliance, the Parties shall engage in good faith discussions
                  regarding the claims set forth in the Notice of Non-Compliance.
                  Within said thirty (30) day period, the Parties shall either (i)
                  agree on an extension of time for Grand Lux to complete any
                  necessary or required modifications as set forth in the Notice of
                  Non-Compliance or otherwise, such extension not to be less than
                  ninety (90) days from the date of Grand Lux’s receipt of the
                  Notice of Non- Compliance; (ii) agree that no additional
                  modifications are necessary or required; or (iii) disagree on the
                  matters set forth in the Notice of Non-Compliance.

          29.     On or about January 14, 2021, counsel for Plaintiff sent counsel for Defendant a

  Notice of Non-Compliance as required under the Agreement.          No response was ever received

  from neither Defendant nor counsel for Defendant.

          30.     Defendant failed to provide Plaintiff and/or Plaintiff’s counsel with written notice

  of regarding any delays in the completion of the modifications due to acts of God, or events beyond

  the control of Defendant.

          31.     On June 3, 2021, Plaintiff once again returned to the Premises and confirmed that

  Defendant had failed to complete the modifications required by the Agreement.

          32.     Specifically, Defendant failed to address the following violations at the Premises

  as required by the Agreement:


                                                   6
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 7 of 15




                                              Modifications.

        Men’s Restroom
          a) Failing to provide toilet paper dispensers in the proper position in front of the water
              closet or at the correct height above the finished floor in violation of 2010 ADAAG
              §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.
          b) Failing to provide a coat hook within the proper reach ranges for a person with a
              disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3, 4.2.5
              and 4.1.3 of the 1991 ADA Standards.
          c) Failing to provide the proper insulation or protection for the plumbing or other
              sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG
              §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.
          d) Providing a gate or door with a continuous opening pressure of greater than 5 lbs.
              exceeding the limits for a person with a disability in violation of 2010 ADAAG
              §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA
              Standards.

        Family Restroom
          a) Failing to provide toilet paper dispensers in the proper position in front of the water
              closet or at the correct height above the finished floor in violation of 2010 ADAAG
              §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.
          b) Failing to provide mirror(s) located above lavatories or countertops at the proper
              height above the finished floor in violation of 2010 ADAAG §§603 and 603.3
              and/or §§4.19 and 4.19.6 of the 1991 ADA Standards.
          c) Providing sinks and/or countertops greater than 34 inches high or providing the
              same without clear space underneath to allow for knee or toe clearance in violation
              of 2010 ADAAG §§305, 306, 306.2, 306.3, 606, 606.2 and 606.3 and/or §§4.32.3
              and 4.32.4 of the 1991 ADA Standards.
          d) Failing to provide the correct opening width for a forward approach into a urinal,
              stall door or lavatory in violation of 2010 ADAAG §§305, 305.7.1, 404, 605.3 and
              606.2 and/or §§4.18.3 and 4.2.5 of the 1991 ADA Standards.
          e) Providing a gate or door with a continuous opening pressure of greater than 5 lbs.
              exceeding the limits for a person with a disability in violation of 2010 ADAAG
              §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA
              Standards.

        Restaurant Seating
           a) Failing to provide the correct height for accessible seating or work surface use for
              person(s) with a disability at a bar or adjacent table in the bar area, a baby changing
              table, a recreational area or table area adjacent to a pool for food or beverage
              service, or at a computer work surface in violation of 2010 ADAAG §§902, 902.1,
              902.2, 902.3, 305, 306 and/or §4.32.4 of the 1991 ADA Standards.
           b) Failing to provide seating for a person with a disability that has the correct clear
              floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305
              and 306 and/or §§4.2.4, 4.2.5, 4.32.2 and 4.5 of the 1991 ADA Standards.



                                                  7
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 8 of 15




             c) Failing to provide a sufficient amount of seating when dining surfaces are provided
                for the consumption of food or drink for a person(s) with a disability in violation of
                2010 ADAAG §§226, 226.1, 902, 305 and 306 and/or §5.1 of the 1991 ADA
                Standards.

         Interior Main Entry Door
                Providing a gate or door with a continuous opening pressure of greater than 5 lbs.
                exceeding the limits for a person with a disability in violation of 2010 ADAAG
                §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA
                Standards.

          33.    Plaintiff has been damaged by Defendant’s breach of the Agreement. Specifically,

  Plaintiff has had to retain the services of the undersigned counsel to pursue this action for breach

  of contract.

          34.    Pursuant to the Agreement, should either party institute litigation related to the

  Agreement, the prevailing party in such litigation shall be entitled to recover its reasonable

  attorneys’ fees and costs.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

             1. That this Court declare that Defendant has failed to comply with the Agreement;

             2. That this Court enter an Order requiring Defendant to alter the Premises to make it

                 accessible to and usable by individuals with disabilities to the full extent required

                 by Title III of the ADA;

             3. That this Court award reasonable attorneys’ fees, all costs (including, but not

                 limited to court costs and expert fees) and other expenses of this lawsuit to Plaintiff

                 as provided in the Agreement; and

             4. That this Court award such other and further relief as it may deem necessary, just

                 and proper.




                                                   8
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 9 of 15




                                    COUNT II
               VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         35.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

         36.      On July 26, 1990, Congress enacted the ADA, 42 U.S.C. §12101 et. seq.

  Commercial enterprises were provided one and a half (1.5) years from enactment of the statute to

  implement its requirements. The effective date of Title III of the ADA was January 26, 1992, or

  January 26, 1993 if Defendant has ten (10) or fewer employees and gross receipts of $500,000.00

  or less. See 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a).

         37.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices, exclusionary qualification standards and criteria,




                                                     9
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 10 of 15




                  segregation, and relegation to lesser services, programs, benefits, or other

                  opportunities; and

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and costs

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and nonproductivity.

  42 U.S.C. §12101(a)(1)-(3),(5) and (9).

         38.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and

               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

  42 U.S.C. §12101(b)(1)(2) and (4).

         39.      Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

  Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

         40.      Defendant has discriminated, and continues to discriminate against Plaintiff and

  others who are similarly situated by denying access to and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as



                                                   10
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 11 of 15




  prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

          41.     Plaintiff has visited the Premises and has been denied full and safe equal access to

  the facilities, and therefore suffered an injury in fact.

          42.     Defendant’s policies, practices, procedures and/or lack of training its staff to

  efficiently and effectively identify and reasonably modify its services creates an environment

  where individuals with disabilities are not provided goods and services in the most integrated way

  possible.

          43.     Plaintiff will return to the Premises in the near future and enjoy the goods, services,

  facilities, privileges, advantages and/or accommodations at the Premises on a planned, or a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by Defendant’s

  failure and refusal to provide persons with disabilities with full and equal access to its facilities at

  the Premises. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          44.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 CFR §36 and its successor the 2010 ADA Accessibility

  Guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, under which said Department

  may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00 for each

  subsequent violation.1




  1
   Effective April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00 to
  $75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent violations.
  See 28 C.F.R. §§36 and 85.


                                                     11
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 12 of 15




         45.     Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against Plaintiff

  as a result of, inter alia, the following specific violations found at the Premises:

  Men’s Restroom
           a. Failing to provide toilet paper dispensers in the proper position in front of the
               water closet or at the correct height above the finished floor in violation of 2010
               ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.
           b. Failing to provide a coat hook within the proper reach ranges for a person with a
               disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,
               4.2.5 and 4.1.3 of the 1991 ADA Standards.
           c. Failing to provide the proper insulation or protection for the plumbing or other
               sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG
               §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.
           d. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.
               exceeding the limits for a person with a disability in violation of 2010 ADAAG
               §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA
               Standards.

  Family Restroom
           e. Failing to provide toilet paper dispensers in the proper position in front of the
               water closet or at the correct height above the finished floor in violation of 2010
               ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.
           f. Failing to provide mirror(s) located above lavatories or countertops at the proper
               height above the finished floor in violation of 2010 ADAAG §§603 and 603.3
               and/or §§4.19 and 4.19.6 of the 1991 ADA Standards.
           g. Providing sinks and/or countertops greater than 34 inches high or providing the
               same without clear space underneath to allow for knee or toe clearance in
               violation of 2010 ADAAG §§305, 306, 306.2, 306.3, 606, 606.2 and 606.3 and/or
               §§4.32.3 and 4.32.4 of the 1991 ADA Standards.
           h. Failing to provide the correct opening width for a forward approach into a urinal,
               stall door or lavatory in violation of 2010 ADAAG §§305, 305.7.1, 404, 605.3
               and 606.2 and/or §§4.18.3 and 4.2.5 of the 1991 ADA Standards.
           i. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.
               exceeding the limits for a person with a disability in violation of 2010 ADAAG
               §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA
               Standards.

  Restaurant Seating
           j. Failing to provide the correct height for accessible seating or work surface use for
               person(s) with a disability at a bar or adjacent table in the bar area, a baby
               changing table, a recreational area or table area adjacent to a pool for food or
               beverage service, or at a computer work surface in violation of 2010 ADAAG
               §§902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4 of the 1991 ADA Standards.


                                                    12
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 13 of 15




               k. Failing to provide seating for a person with a disability that has the correct clear
                  floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305
                  and 306 and/or §§4.2.4, 4.2.5, 4.32.2 and 4.5 of the 1991 ADA Standards.
               l. Failing to provide a sufficient amount of seating when dining surfaces are
                  provided for the consumption of food or drink for a person(s) with a disability in
                  violation of 2010 ADAAG §§226, 226.1, 902, 305 and 306 and/or §5.1 of the
                  1991 ADA Standards.

  Interior Main Entry Door
            m. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.
               exceeding the limits for a person with a disability in violation of 2010 ADAAG
               §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA
               Standards.

         46.      To the best of Plaintiff’s belief and knowledge, at the time of filing this lawsuit

  Defendant has failed to eliminate the specific violations set forth in paragraph 45 above.

         47.      Although Defendant is charged with having knowledge of the violations, Defendant

  may not have had actual knowledge of said violations until this Complaint made Defendant aware

  of same.

         48.      To date, the readily achievable barrier and violations of the ADA still exists and

  has not been remedied or altered in such a way as to effectuate compliance with the provisions of

  the ADA.

         49.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

         50.      To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation




                                                   13
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 14 of 15




  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

         51.      Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 CFR §36.304, Defendant

  was required to make the Premises, a place of public accommodation, accessible to persons with

  disabilities by January 28, 1992. As of the date of the filing of this Complaint, Defendant has failed

  to comply with this mandate.

         52.      Plaintiff has retained undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. §12205.

         53.      The violations alleged in paragraph 45 above completed in are readily achievable

  to modify in order to bring the Premises or the Facility/Property into compliance with the ADA.

         54.      In the instances where the 2010 ADAAG Standards do not apply to the violations

  listed in paragraph 45 above, the 1991 ADA Standards apply.

         55.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including entering an Order to alter the Premises to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Premises until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. This Court declare that the Premises owned, operated and/or controlled by

                  Defendant is in violation of the ADA;




                                                   14
Case 0:21-cv-61753-JEM Document 1 Entered on FLSD Docket 08/20/2021 Page 15 of 15




             2. This Court enter an Order requiring Defendant to alter the Premises and/or its

                facilities to make them accessible to and usable by individuals with disabilities to

                the full extent required by Title III of the ADA;

             3. This Court enter an Order directing Defendant to evaluate and neutralize its

                policies, practices and procedures toward persons with disabilities, for such

                reasonable time so as to allow Defendant to undertake and complete corrective

                procedures to the Premises;

             4. This Court award reasonable attorneys’ fees, all costs (including, but not limited to

                the court costs and expert fees) and other expenses of suit to Plaintiff; and

             5. This Court award such other and further relief as it may deem necessary, just and

                proper.



  Dated this 20th day of August, 2021.



                                               Respectfully submitted by:


                                               BY: /s/ Jason S. Weiss
                                                      Jason S. Weiss
                                                      Jason@jswlawyer.com
                                                      Florida Bar No. 356890
                                                      WEISS LAW GROUP, P.A.
                                                      5531 N. University Drive, Suite 103
                                                      Coral Springs, FL 33067
                                                      Tel: (954) 573-2800
                                                      Fax: (954) 573-2798
                                                      Attorneys for Plaintiff




                                                  15
